r                                              is, zig-oi

                                  CHRISONDATH       BADALL

                                  320   S.   CHESTNUT   ST.

                                LUFKIN,      TEXAS,   75901

                                        (03-30-15)
                                                                   RECEIVED IN
                                                              COURTOF CRIMINAL APPEALS
TEXAS    COURT    OF   CRIMINAL    APPEALS

P.O.    BOX   12308                                                 APR 012015
AUSTIN, TEXAS, 78711                                    __
                                                                 AtelAcostsi,Gfi©*
RE:    TRIAL COURT CAUSE NO.:           CR-24,834-A:



Dear Hon. Clerk;           (Greetings)


      On August 18, 2012, I filed my Application for Writ of Habeas
Corpus (11.07) with Memorandum in support of, into the 75th
District Court of Liberty,              County,     Texas.


      On June 11,      2013,   the trial court conducted a LIVE evidentiary
hearing, pursuant to C.C.P. art. 11,07,.§3(d),_ and appointed _ .
me an attorney for this hearing, Mr. Stephen C. Taylor.


      Mr. Taylor filed into the 75th District Court my proposed
Findings of Fact and Conclusions of Law, and on September 13,
2013, the trial court adopted the State's Proposed Findings of
Fact and Conclusions of Law, immediately transfering all pleadings,
etc.,    to the Court of Criminal Appeals as required by 11.07,
§3(3).        .


      I was recently informed, for the first time, that my Application
for Writ of Habeas Corpus had been DISMISSED for failure to comply
with the filing requirements,                etc.


      Please provide me with a status report on this case, due to
reason a mistake had to have occurred, whereas,                    my Application,
etc., was properly filed into the 75th District Court.

Sincerely Thankful; (Please send response to above address)

JyJvLj±0^